DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figs. 17A-17B: An autonomous surface cleaning apparatus with a single motor where the autonomous surface cleaning apparatus is switched between a floor cleaning mode and a dirt emptying mode by using a valve to divert air flow.
Species II, Figs. 18A-18B: An autonomous surface cleaning apparatus with a single motor where the autonomous surface cleaning apparatus is switched between a floor cleaning mode and a dirt emptying mode by switching the rotation of the motor.
Species III, Figs 20A-20B: An autonomous surface cleaning apparatus with two motors where one motor is used for a floor cleaning mode and the other motor is used for a dirt emptying mode.
The species are independent or distinct because they contain different structural elements and require separate features from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Philip Mendes da Costa on 2/4/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-6.  Affirmation of this s 7-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “pneumatic dirt transfer member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification only requires that the pneumatic dirt transfer member may comprise a suction motor, but does not limit the pneumatic dirt transfer member to only comprising a suction motor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the sake of examination and for the purposes of this office action, examiner interprets pneumatic dirt transfer mechanism to comprise a motor and/or air ducts.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20080201895), hereinafter Kim, in view of Gagnon et al. (US20180078107), hereinafter Gagnon.
Regarding claim 1, Kim discloses an autonomous surface cleaning apparatus (Fig. 1 element 100) comprising: 
(a) a primary air flow path (see annotated Fig. 3 below, 0048 and 0054) extending from a dirty air inlet (Fig. 3 element 112) to a clean air outlet (Fig. 2 element 113): 
(b) a primary suction motor (Fig. 2 element 130) positioned in the primary air flow path (see annotated Fig. 3 below, 0054; the blower is in communication with a dirt collection region (310) which is part of the primary air flow path); 
(c) an air treatment unit (Fig. 3 element 300) positioned in the primary air flow path (see annotated Fig. 3 below), the air treatment unit comprising a dirt collection region (Fig. 3 element 310) wherein, when the autonomous surface cleaning apparatus is positioned on a floor (Fig. 3 element B), the dirt collection region has an upper side (see annotated Fig. 3’ below), a lower side (see annotated Fig. 3’ below), a first end (see annotated Fig. 3’ below) having a first side (see annotated Fig. 3’ below) positioned between the upper and lower sides and a second end (see annotated Fig. 3’ below) having a second side (Fig. 2 elements 330 and 350) positioned between the upper and lower sides, the second side is spaced apart from the first side in a first direction (see annotated Fig. 3’ below, separated in a horizontal direction), the first side has a dirt collection region air inlet port (see annotated Fig. 3’ below, the dirt collection region air inlet port comprises the entirety of the first side) and the second side has a dirt outlet (Fig. 4 element 350 functions as a dirt outlet when element 350 of the second side is opened); and,
(d) a pneumatic dirt transfer member (Fig. 2 element 130 and Fig. 4 elements 101, 310, and 320) is operable in a dirt emptying mode… an air flow which enters the dirt collection region through the dirt collection region air inlet port and whereby dirt collected in the dirt collection region is moved in the 
Gagnon is also concerned with an autonomous vacuum and teaches a pneumatic dirt transfer member (Fig. 3 elements 24, 34, and 26) which produces an air flow in a dirt emptying mode (0026 and 0037). Gagnon accomplishes this by reversing the direction of a motor (Fig. 3 element 24, 0026 and 0037). Incorporating the concept of a reversing motor taught by Gagnon to the primary suction motor (113) disclosed in Kim yields a pneumatic dirt transfer member (Kim; Fig. 2 element 130 and Fig. 4 elements 101, 310, and 320) is operable in a dirt emptying mode to produce an air flow which enters the dirt collection region through the dirt collection region air inlet port and whereby dirt collected in the dirt collection region is moved in the first direction through the dirt outlet (Kim; see annotated Fig. 4 below; the secondary airflow path depicts the air flow described during the dirt emptying mode). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the motor disclosed in Kim with the motor taught by Gagnon because Gagnon teaches that the reversing flow of the motor allows for frequent cleaning of the filter.

    PNG
    media_image1.png
    580
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    617
    590
    media_image3.png
    Greyscale

Regarding claim 2, Kim, as modified, discloses the limitations of claim 1, as above, and further discloses the pneumatic dirt transfer mechanism comprises the primary suction motor (Kim; Fig. 2 element 130).
Regarding claim 3, Kim, as modified, discloses the limitations of claim 2, as above, and further discloses a secondary air flow path (See annotated Fig. 4 above) selectively connectable in fluid flow communication with the primary suction motor (selectively connected while in operation mode shown in Fig. 4) , the secondary air flow path extending between a downstream end of the primary suction motor and the dirt collection region air inlet port (the secondary air flow path is produced by the primary suction motor (130) and extends through the dirt collection region air inlet port as shown in annotated Fig. 4 above).

Regarding claim 5, Kim, as modified, discloses the limitations of claim 4, as above, and further discloses the dirt outlet which communicates with a docking station (Fig. 4 element 200) when the autonomous surface cleaning apparatus is docked at the docking station and in the dirt emptying mode (see annotated Fig. 4 above; the dirt outlet is in fluid communication with the docking station), the air travels from the primary suction motor to the dirt collection region air inlet port, through the dirt collection region, through the dirt outlet, through a dirt inlet (Fig. 2 element 211) of the docking station and out a clean air outlet (Fig. 2 element 201) of the docking station (the secondary air flow path is produced by the primary suction motor (130) and extends through the dirt collection region air inlet port, through the dirt collection region, through the dirt outlet as shown in annotated Fig. 4 above and then travels along the docking station air flow path as shown in annotated Fig. 2 below).

    PNG
    media_image4.png
    442
    704
    media_image4.png
    Greyscale

Regarding claim 6, Kim, as modified, discloses the limitations of claim 3, as above, and further discloses the autonomous surface cleaning apparatus is operable in a floor cleaning mode (operation mode shown in Fig. 3) and a dirt emptying mode (operation mode shown in Fig. 4), in the floor cleaning mode air travels through the primary air flow path (see annotated Fig. 3 above) and in the dirt emptying mode air travels through the secondary air flow path (see annotated Fig. 4 above), and the autonomous surface cleaning apparatus further comprises a valve (Fig. 3 element 350) operable between a floor cleaning position (position of element 350 in Fig. 3) in which the primary suction motor is in fluid flow communication with the clean air outlet (see annotated Fig. 3 above, 0054)  and a dirt emptying position (position of element 350 in Fig. 4) in which the primary suction motor is in fluid flow communication with the dirt collection region air inlet (see annotated Fig. 4 above, 0054).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723